Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 has being considered by the examiner.
Response to Arguments
	Applicants amendments successfully act to overcome the 35 USC 112(b) rejection and is therefore withdrawn. 
Applicant's arguments directed towards the claims under 35 USC 103 filed 5/26/2022 have been fully considered but they are not persuasive. Applicant argues that the Van Slyke and Erikson combination does not teach the claimed invention, examiner respectfully disagrees. 
Applicant argues that Erickson’s solids separator is utilized to avoid damage to the bit or other tool string components and fails to teach separating solids for the sole purpose of “enabling” the high dielectric fluid to flow on the pulsed power drill bit while drilling the wellbore”. Examiner does not find this persuasive. Van Slyke and Erickson teach the claimed invention as noted in the previous rejection and maintained below, and the motivation to combine these references is explicitly taught by Erickson. The motivation to combine does not need to be same as the applicant’s (see MPEP section 2144(IV)). As discussed in the rejection, removing the solids will inherently increase the dielectric constant, thus the claimed invention is taught. Applicant further argues that the amended claim precludes the rejection as presented because it is “unrelated to removing solids to prevent physical damage” which is further limiting than the actual wording of the claim, and therefore not persuasive. Finally, Examiner would not that when the combination is known in the art to solve a problem (here, to avoid damage to the drill bit), discovery of an additional advantage (providing a high dielectric fluid to the drill bit) does not render the claim patentable (see MPEP 2145(II)). 
	
Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 1-4,6-11,14-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slyke et al (US Pub No 20180194987 A1) in view of Erickson (US Pat No 4047581)


Claim 1. Van Slyke discloses: A method comprising: introducing a drilling fluid (122) into a drilling pipe (108) that extends into a portion of a wellbore (116); a pulsed power drill bit (114) (Van Slyke [0017] “Drilling system 100 also includes pump 104, which circulates electrocrushing drilling fluid 122 through feed pipe 124 to kelly 110, which in turn conveys electrocrushing drilling fluid 122 downhole through interior channels of drill string 108 and through one or more orifices in electrocrushing drill bit 114.”); drilling, via the pulsed power drill bit, at least a portion of the wellbore; (Van Slyke [0020] “As electrocrushing drill bit 114 repeatedly fractures rock and electrocrushing drilling fluid 122 moves the fractured rock uphole, wellbore 116, which penetrates various subterranean rock formations 118, is created.”) a second dielectric constant [0035]
Van Slyke teaches using a high dielectric constant mud, but does not disclose separating any solids or additives to the mud, used in well control. However the centrifuge of Erikson below, it necessarily increases a dielectric constant of the solids lean portion [see also Van Slyke [0033] “A high dielectric constant and high dielectric strength decrease electrical discharge through electrocrushing drilling fluid 122.”]

Erikson discloses: separating solids having a first dielectric constant from the drilling fluid to form solids rich portion of the drilling fluid and a solids lean portion having a [low solid content] in the drilling pipe at a location proximate to [a drill bit]; (Erickson col 3 line 52-64 “In general, fluid is urged radially towards the axis of the rotating centrifugal rotor by a pressure gradient. Centrifugal force on the fluid imparted by the centrifugal rotor opposes this gradient. The gradient, however, dominates and is sufficient to force the fluid through the perforations in the wall of the centrifugal rotor. Heavier solid material, however, is forced outside of the cylinder because centrifugal force on it is greater than the opposing force caused by the pressure gradient. This causes separation of solid and liquid and results in a cleaned fluid effluent exiting along the axis of the centrifugal rotor.”) allowing the solids lean portion of the drilling fluid to flow through the pulsed power drill bit during the drilling. (Erickson Fig 2 col 3 line 15-21 “In the embodiment of the invention illustrated, the turbine power fluid and the pump working fluid is drilling mud cleaned of solid materials so that the blades of these turbo-machines are not eroded. A cleaner turbine powers centrifugal cleaners with the power fluid of the cleaner turbine itself being drilling mud cleansed of solid material by the centrifugal cleaner.”)

Erickson further teaches that solids rich mud can damage drilling components which is not advantageous for a drilling operation (Column 1, lines 34-37). Therefore, it would have been obvious to one having ordinary skill at the time of the invention to add the centrifuge/turbine system of Erickson into the drilling system of Slyke in order to yield the predictable result of discharging the mud additives into the annulus for well control (as taught by Slyke) while sending clean mud to bit to protect the integrity of the drilling components as taught by Erickson.

	

Claim 2. Erickson teaches: The method of claim 1, wherein the dielectric constant is higher than the second dielectric constant [0035]
Van Slyke teaches using a high dielectric constant mud, and when combined with the centrifuge of Erikson, which helps filter out additives used in well control, it necessarily increases a dielectric constant of the solids lean portion [see also Van Slyke [0033] “A high dielectric constant and high dielectric strength decrease electrical discharge through electrocrushing drilling fluid 122.”]

Claim 3. Van Slyke teaches using mud with a high dielectric constant, but also teaches maintaining well control with standard additives.  These additives make the mud solid rich, thus with the modification made in view of Erikson, the solid rich mud would be expelled to the annulus for well control.  Van Slyke further teaches: The method of claim 2, wherein the solids lean portion comprises a dielectric constant of greater than about 6. (Slyke [0037] “i) at least a set dielectric constant, such as at least 6, at least I 0, at least 12, or at least 13 (at 100 kHz frequency))”

Claim 4. Erickson teaches: The method of claim 1, further comprising the step of transporting the solids rich portion to an annulus of the wellbore. (Erickson Col 4 line 36-37 “Dirty fluid from centrifuge rotor 82 exits from the drill string at a port 97.”)

Claim 6. Erickson teaches that: The method of claim 1, wherein the step of separating the drilling fluid into a solids rich portion and a solids lean portion further comprises passing the drilling fluid through one or more centrifuges. (Erickson col 3 line 52-64 “In general, fluid is urged radially towards the axis of the rotating centrifugal rotor by a pressure gradient. Centrifugal force on the fluid imparted by the centrifugal rotor opposes this gradient. The gradient, however, dominates and is sufficient to force the fluid through the perforations in the wall of the centrifugal rotor. Heavier solid material, however, is forced outside of the cylinder because centrifugal force on it is greater than the opposing force caused by the pressure gradient. This causes separation of solid and liquid and results in a cleaned fluid effluent exiting along the axis of the centrifugal rotor.”)

Claim 7. Erickson teaches that: The method of claim 6, wherein the one or more centrifuges are powered by the drilling fluid flowing through one or more turbines rotationally coupled to the centrifuges. (Erickson Fig 2 col 3 line 15-21 “In the embodiment of the invention illustrated, the turbine power fluid and the pump working fluid is drilling mud cleaned of solid materials so that the blades of these turbo-machines are not eroded. A cleaner turbine powers centrifugal cleaners with the power fluid of the cleaner turbine itself being drilling mud cleansed of solid material by the centrifugal cleaner.”)

Claim 8. Van Slyke teaches that: The method of claim 1, further comprising using solids lean portion to remove a portion of drilling cuttings from the pulsed power drill bit. (Van Slyke [0030] “Drilling fluid 122 is typically circulated through drilling system 100 at a flow rate sufficient to remove fractured rock from the vicinity of electrocrushing drill bit 114 in sufficient quantities within a sufficient time to allow the drilling operation to proceed downhole at least a set rate.”) (examiners note: with the modification per claim 1 of Van Slykes-Erikson the solid lean fluid would be sent through the bit.)

Claim 9. Erickson teaches that: The method of claim 8, further comprising: mixing the solids rich portion with the solids lean portion in at least a portion of the well bore; and circulating the mixed solids rich portion and solids lean portion of the drilling fluid upward in the well bore. (Erickson col 4 line 26-30 “Dirty fluid with separated solid material goes up to the well head in the annulus between the drilling string and the bore hole. At the surface the dirty fluid is processed to get rid of drilling waste and recycled.”)


Claim 10. Van Slyke discloses: A system comprising: a drill pipe (108) configured to contain a drilling fluid (122), the drill pipe (108) disposed within a portion of a wellbore (116) penetrating a subterranean formation [0002]; and a pulsed power generator coupled to the drill pipe at a location uphole from the pulsed power drill bit [0018]; and a pulsed power drill bit (114) coupled to a terminal end of the drill pipe (Fig 1), the pulsed power drill bit configured to drill the borehole [0002] 

Van Slyke teaches using a high dielectric constant mud, but does not disclose separating any solids or additives to the mud, used in well control. However the centrifuge of Erikson below, it necessarily increases a dielectric constant of the solids lean portion [see also Van Slyke [0033] “A high dielectric constant and high dielectric strength decrease electrical discharge through electrocrushing drilling fluid 122.”]

Erikson discloses: a solids removal tool coupled to the drill pipe, the solids removal tool (14) configured to separate solids having a first dielectric constant from the drilling fluid to form a solids rich portion of the drilling fluid (Erickson col 3 line 52-64 “In general, fluid is urged radially towards the axis of the rotating centrifugal rotor by a pressure gradient. Centrifugal force on the fluid imparted by the centrifugal rotor opposes this gradient. The gradient, however, dominates and is sufficient to force the fluid through the perforations in the wall of the centrifugal rotor. Heavier solid material, however, is forced outside of the cylinder because centrifugal force on it is greater than the opposing force caused by the pressure gradient. This causes separation of solid and liquid and results in a cleaned fluid effluent exiting along the axis of the centrifugal rotor.”) and solids lean portion having a second dielectric constant in the drilling pipe at a location proximate to the [drill bit]; (Erickson Fig 2 col 3 line 15-21 “In the embodiment of the invention illustrated, the turbine power fluid and the pump working fluid is drilling mud cleaned of solid materials so that the blades of these turbo-machines are not eroded. A cleaner turbine powers centrifugal cleaners with the power fluid of the cleaner turbine itself being drilling mud cleansed of solid material by the centrifugal cleaner.”) and to allow the solids lean portion of the drilling fluid to flow through the pulsed power drill bit from the drill pipe during drilling. (Erickson Fig 2 col 3 line 15-21 “In the embodiment of the invention illustrated, the turbine power fluid and the pump working fluid is drilling mud cleaned of solid materials so that the blades of these turbo-machines are not eroded. A cleaner turbine powers centrifugal cleaners with the power fluid of the cleaner turbine itself being drilling mud cleansed of solid material by the centrifugal cleaner.”)

Erickson further teaches that solids rich mud can damage drilling components which is not advantageous for a drilling operation (Column 1, lines 34-37). Therefore, it would have been obvious to one having ordinary skill at the time of the invention to add the centrifuge/turbine system of Erickson into the drilling system of Slyke in order to yield the predictable result of discharging the mud additives into the annulus for well control (as taught by Slyke) while sending clean mud to bit to protect the integrity of the drilling components as taught by Erickson.


Claim 11. Erickson teaches that: The system of claim 10, wherein the solids removal tool comprises a housing comprising an inlet (132) and an outlet (120) in fluid communication with an interior flow path of the drill string. (Erickson col 4 line 45-48 “Centrifugal rotor 84 has a wall 110 with ports 112 separating an axial cavity 114 from an annulus 116, all within a common chamber 118. The dirty fluid from centrifugal rotor 84 discharges out port 120 (FIG. 1).”)

Claim 14. Erickson teaches that: The system of claim 11, further comprising one or more centrifuges (82-84) disposed within the housing and fluidically coupled to the inlet (132) and the outlet (120) of the housing. (Erickson col 4 line 18-20 “There may be several stages of cleaning. Three are illustrated in the Figures. Thus a turbine 80 drives centrifuge rotors 82, 32 and 84.) (Erickson col 4 line 45-48 “Centrifugal rotor 84 has a wall 110 with ports 112 separating an axial cavity 114 from an annulus 116, all within a common chamber 118. The dirty fluid from centrifugal rotor 84 discharges out port 120 (FIG. 1).”)

Claim 15. Erickson teaches that: The system of claim 14, further comprising one or more turbines (80) disposed within the housing uphole from and rotationally coupled to the centrifuges (82-84). (Erickson col 4 line 18-20 “There may be several stages of cleaning. Three are illustrated in the Figures. Thus a turbine 80 drives centrifuge rotors 82, 32 and 84.)

Claim 16. Erickson teaches that: The system of claim 14, further comprising one or more solids rich outlets (120) disposed along an exterior wall of the housing and fluidically coupling an interior of the housing and an annulus of the wellbore. (Erickson col 4 line 45-48 “Centrifugal rotor 84 has a wall 110 with ports 112 separating an axial cavity 114 from an annulus 116, all within a common chamber 118. The dirty fluid from centrifugal rotor 84 discharges out port 120 (FIG. 1).”)


Claim 17. Van Slyke discloses: A method comprising: introducing a drilling fluid (122) into a drilling pipe (108) that extends into a portion of a wellbore (116); drilling at least a portion of a wellbore [0002] with a Pulsed power drill bit (114) and wherein the second dielectric constant is greater than the first dielectric constant [0033] [0065]

Van Slyke teaches using a high dielectric constant mud, but does not disclose separating any solids or additives to the mud, used in well control. However the centrifuge of Erikson below, it necessarily increases a dielectric constant of the solids lean portion [see also Van Slyke [0033] “A high dielectric constant and high dielectric strength decrease electrical discharge through electrocrushing drilling fluid 122.”]

 Erikson discloses: separating the drilling fluid into a solids rich portion having a first dielectric constant and a solids lean portion having a second dielectric constant in the drilling pipe a location proximate to a [drill bit] (Erickson col 3 line 52-64 “In general, fluid is urged radially towards the axis of the rotating centrifugal rotor by a pressure gradient. Centrifugal force on the fluid imparted by the centrifugal rotor opposes this gradient. The gradient, however, dominates and is sufficient to force the fluid through the perforations in the wall of the centrifugal rotor. Heavier solid material, however, is forced outside of the cylinder because centrifugal force on it is greater than the opposing force caused by the pressure gradient. This causes separation of solid and liquid and results in a cleaned fluid effluent exiting along the axis of the centrifugal rotor.”); and allowing the solids lean portion of the drilling fluid to flow through the pulsed power drill bit during the drilling. (Erickson Fig 2 col 3 line 15-21 “In the embodiment of the invention illustrated, the turbine power fluid and the pump working fluid is drilling mud cleaned of solid materials so that the blades of these turbo-machines are not eroded. A cleaner turbine powers centrifugal cleaners with the power fluid of the cleaner turbine itself being drilling mud cleansed of solid material by the centrifugal cleaner.”)

Erickson further teaches that solids rich mud can damage drilling components which is not advantageous for a drilling operation (Column 1, lines 34-37). Therefore, it would have been obvious to one having ordinary skill at the time of the invention to add the centrifuge/turbine system of Erickson into the drilling system of Slyke in order to yield the predictable result of discharging the mud additives into the annulus for well control (as taught by Slyke) while sending clean mud to bit to protect the integrity of the drilling components as taught by Erickson.

Claim 18. Van Slyke teaches using mud with a high dielectric constant, but also teaches maintaining well control with standard additives.  These additives make the mud solid rich, thus with the modification made in view of Erikson, the solid rich mud would be expelled to the annulus for well control.  The method of claim 17, wherein the second dielectric constant is greater than the first dielectric constant. (Slyke [0037] “i) at least a set dielectric constant, such as at least 6, at least I 0, at least 12, or at least 13 (at 100 kHz frequency) [0065] discussing dielectric modifiers that could be used as an additive, being removed using the modification of Erikson would create two different dielectric constants.)” 

Claim 20. Erickson teaches that: The method of claim 17, wherein the step of separating the drilling fluid into a solids rich portion having a first dielectric constant (Erickson col 4 line 26-30 “Dirty fluid with separated solid material goes up to the well head in the annulus between the drilling string and the bore hole. At the surface the dirty fluid is processed to get rid of drilling waste and recycled.”) and a solids lean portion further comprises passing the drilling fluid through one or more centrifuges. (Erickson col 4 line 18-26 “There may be several stages of cleaning. Three are illustrated in the Figures. Thus a turbine 80 drives centrifuge rotors 82, 32 and 84. These centrifuges are plumbed in parallel so that drilling mud supply to them is supplied at the same pressure and the discharges from them are at the same pressure. The feed, cleansing action, and discharge of each centrifugal rotor is functionally equivalent to the corresponding functions of centrifuge rotor 32.”) 

Claim(s) 5,12,13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slyke et al (US Pub No 20180194987 A1) in view of Erickson (US Pat No 4047581) in further view of Spiecker (US Pub No 20090050374 A1)

Claim 5. Erickson and Van Slyke teaches that: The method of claim 1, wherein the step of separating the drilling fluid into a solids rich portion and a solids lean portion further comprises passing the drilling fluid through one or more [Centrifuge] (Erickson col 4 line 18-20 “There may be several stages of cleaning. Three are illustrated in the Figures. Thus a turbine 80 drives centrifuge rotors 82, 32 and 84.) 
Erickson and Van Slyke teach using a separator at the bottom hole assembly, but does not teach using a hydrocyclone. 
Spiecker however teaches using hydrocyclones. (Spiecker [0055] “Similar to hydrocyclones used for separating compressible particles at the surface, a downhole separator 500 may be placed above other BHA components to accelerate the variable density drilling mud 118 from the drill pipe 112 in a circular or spiral fashion to induce centrifugal acceleration, as shown by solid line 508.”)
Van Slyke and Erickson teach a separating system as cited above but fail to teach a hydrocyclone, (Spiecker [0055] “Similar to hydrocyclones used for separating compressible particles at the surface, a downhole separator 500 may be placed above other BHA components to accelerate the variable density drilling mud 118 from the drill pipe 112 in a circular or spiral fashion to induce centrifugal acceleration, as shown by solid line 508.”), which performs the same function as a centrifuge in Erickson. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the solid separator of Erickson and Van Slyke with the hydrocyclone of Spiecker in in order to yield predictable result of separating fluids from the drilling mud at the BHA. 

Claim 12. Erickson and Van Slyke teaches that: The system of claim 11, further comprising one or more [Centrifuge] disposed within the housing and fluidically coupled to the inlet and the outlet of the housing. (Erickson col 4 line 18-20 “There may be several stages of cleaning. Three are illustrated in the Figures. Thus a turbine 80 drives centrifuge rotors 82, 32 and 84.) (Erickson col 4 line 45-48 “Centrifugal rotor 84 has a wall 110 with ports 112 separating an axial cavity 114 from an annulus 116, all within a common chamber 118. The dirty fluid from centrifugal rotor 84 discharges out port 120 (FIG. 1).”)
Erickson and Van Slyke teach using a separator at the bottom hole assembly, but does not teach using a hydrocyclone. 
Spiecker however teaches using hydrocyclones. (Spiecker [0055] “Similar to hydrocyclones used for separating compressible particles at the surface, a downhole separator 500 may be placed above other BHA components to accelerate the variable density drilling mud 118 from the drill pipe 112 in a circular or spiral fashion to induce centrifugal acceleration, as shown by solid line 508.”)
Van Slyke and Erickson teach a separating system as cited above but fail to teach a hydrocyclone, (Spiecker [0055] “Similar to hydrocyclones used for separating compressible particles at the surface, a downhole separator 500 may be placed above other BHA components to accelerate the variable density drilling mud 118 from the drill pipe 112 in a circular or spiral fashion to induce centrifugal acceleration, as shown by solid line 508.”), which performs the same function as a centrifuge in Erickson. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the solid separator of Erickson and Van Slyke with the hydrocyclone of Spiecker in in order to yield predictable result of separating fluids from the drilling mud at the BHA. 

Claim 13. Erickson and Van Slyke teaches that: The system of claim 12, further comprising one or more solids rich outlets (120) disposed along an exterior wall of the housing and fluidically coupling an interior of the housing and an annulus of the wellbore. (Spiecker [0055] “Even in a compressed state, the density of the compressible particles may be less than that of the drilling fluid. As such, the middle portion of the flow path containing the highest concentration of compressible particles is diverted to the wellbore annulus through an opening in the downhole separator, which is the bypass tube 506, while other remaining fluid flow is diverted toward the drill bit 502.”)

Claim 19. Erickson and Van Slyke teaches that: The method of claim 17, wherein the step of separating the drilling fluid into a solids rich portion having a first dielectric constant and a solids lean portion further comprises passing the drilling fluid through one or more [centrifuges]. (Erickson col 4 line 18-20 “There may be several stages of cleaning. Three are illustrated in the Figures. Thus a turbine 80 drives centrifuge rotors 82, 32 and 84.) (Erickson col 4 line 26-30 “Dirty fluid with separated solid material goes up to the well head in the annulus between the drilling string and the bore hole. At the surface the dirty fluid is processed to get rid of drilling waste and recycled.”).
Erickson and Van Slyke teach using a separator at the bottom hole assembly, but does not teach using a hydrocyclone. 
Spiecker however teaches using hydrocyclones. (Spiecker [0055] “Similar to hydrocyclones used for separating compressible particles at the surface, a downhole separator 500 may be placed above other BHA components to accelerate the variable density drilling mud 118 from the drill pipe 112 in a circular or spiral fashion to induce centrifugal acceleration, as shown by solid line 508.”)
Van Slyke and Erickson teach a separating system as cited above but fail to teach a hydrocyclone, (Spiecker [0055] “Similar to hydrocyclones used for separating compressible particles at the surface, a downhole separator 500 may be placed above other BHA components to accelerate the variable density drilling mud 118 from the drill pipe 112 in a circular or spiral fashion to induce centrifugal acceleration, as shown by solid line 508.”), which performs the same function as a centrifuge in Erickson. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the solid separator of Erickson and Van Slyke with the hydrocyclone of Spiecker in in order to yield predictable result of separating fluids from the drilling mud at the BHA. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/
Supervisory Patent Examiner, Art Unit 3672